UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   June 12, 2017

                                     No. 16-1265

                          UNITED STATES OF AMERICA

                                          v.

                                CHAKA FATTAH, JR.,
                                      Appellant

                          (E.D. Pa. No. 2-14-cr-00409-001)

Present: SMITH, Chief Judge, HARDIMAN and KRAUSE, Circuit Judges

      1.     Motion filed by Appellant Chaka Fattah, Jr. to Amend Opinion.

                                                     Respectfully,
                                                     Clerk/JK

_________________________________ORDER________________________________
The foregoing Motion to Amend Opinion is GRANTED IN PART. The Clerk of Court
shall amend page thirty-seven of the opinion in the above captioned case such that the
word “indictment” shall be replaced with the phrase “search warrant affidavit.” The
Motion is DENIED in all other respects.


                                                     By the Court,

                                                     s/D. Brooks Smith
                                                     Chief Circuit Judge

Dated: June 16, 2017
JK/cc: Eric L. Gibson, Esq.
       Paul L. Gray, Esq.
       Chaka Fattah, Jr.
       Ellen C. Brotman, Esq.